Citation Nr: 1539437	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-35 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of right knee anterior cruciate ligament tear (claimed as right knee condition).  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an increased rating for service-connected left knee chronic tendinitis, including a compensable rating prior to January 24, 2014, and a rating in excess of 10 percent from January 24, 2014.  

4.  Whether the reduction of the disability rating for service-connected posttraumatic stress disorder (PTSD) from 70 percent to 50 percent, effective June 1, 2015, was proper.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2012, October 2014, and March 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records dated from September 2010 to December 2014.  The records dated from September 2010 to October 2014 were considered by the agency of original jurisdiction (AOJ) in the January 2015 statement of the case (SOC) that addressed the issue of service connection for sleep apnea.  It does not appear, however, that the AOJ has considered the VA treatment records located on Virtual VA in conjunction with the other claims on appeal.  See October 2003 SOC; March 2014 SSOC.  Nevertheless, the Board finds no prejudice to the Veteran in this regard because (1) the VA treatment records do not contain any evidence relevant to the right or left knee claims being denied herein and (2) the sleep apnea and reduction claims are being remanded, which will allow the AOJ an opportunity to consider such records in the adjudication of those claims.  Additionally, the Board also notes the Veteran has not explicitly requested that the AOJ consider this evidence in the first instance and, thus, a waiver of this additional evidence is not necessary.  See 38 U.S.C. § 7105 (e) (West 2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for sleep apnea and whether the reduction of the disability rating for service-connected PTSD was proper are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In a November 2010 rating decision, the AOJ denied entitlement to service connection for residuals of a right knee anterior cruciate ligament tear; the Veteran did not initiate an appeal from this determination and neither new and material evidence nor relevant service records were received within one year.

2.  Evidence added to the record since the November 2010 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a right knee anterior cruciate ligament tear.  

3.  Prior to January 24, 2014, the Veteran's left knee chronic tendonitis was not manifested by subjective complaints of pain, swelling, locking or giving way, and the Veteran denied that his left knee caused any limited sitting, standing, walking, or any impact on his ability to maintain employment.  Objective examination did not reveal any deformity or tenderness in the left knee, and the Veteran was able to demonstrate extension to zero degrees and flexion to 125 degrees, without any evidence of pain.  The Veteran's stability tests were also normal, with no evidence of laxity.  

4.  From April 24, 2014, the Veteran's left knee chronic tendinitis has been manifested by subjective complaints of pain and swelling in the left knee with walking, standing, and going up stairs, including during period of flare-ups.  The Veteran was able to demonstrate normal extension to zero degrees without any evidence of painful motion.  However, his flexion was limited to 90 degrees with pain, although repetitive motion did not result in any additional limitation of motion.  There was no evidence of tenderness to palpation, recurrent patellar subluxation or dislocation, shin splints, or meniscal condition or surgery, and all stability tests were normal, without evidence of laxity in the left knee joint.   


CONCLUSIONS OF LAW

1.  The November 2010 rating decision that denied entitlement to service connection for residuals of a right knee anterior cruciate ligament tear is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2015)].

2.  New and material evidence to reopen the claim of entitlement to service connection for residuals of a right knee anterior cruciate ligament tear has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a compensable rating, prior to April 24, 2014, and a rating in excess of 10 percent, from April 24, 2014, for left knee chronic tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5024 and 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

However, consistent with subsequent Federal Circuit decisions and the newly revised 38 U.S.C. § 5103(a) in Public Law 112-154, VA's General Counsel has determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, it appears that the Veteran was not provided with pre-adjudicatory VCAA notice regarding his claim/petition to reopen the service connection claim for a right knee disability or his left knee increased rating claim.  However, he was informed of the basis for the denial of his claims in the February 2012 rating decision and statements of the case issued in October 2013 and March 2014, which explained the information and evidence needed to substantiate both claims, including the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Therefore, the Board finds that, based on such notices, a reasonable person could be expected to understand the information and evidence necessary to substantiate the claims being decided herein.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served").  Furthermore, the Veteran has displayed actual knowledge of the criteria needed to substantiate his increased rating claim, i.e., evidence showing that his service-connected disability increased in severity, and he was provided with the opportunity to submit additional evidence throughout the pendency of this appeal.  See Shinseki, supra; see also December 2012 Veteran statement.  

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the claims decided herein did not affect the essential fairness of the adjudication of his claims and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
 § 3.159(b)(1).

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claims being decided herein, including VA outpatient treatment records dated through December 2014 and all private treatment records identified by the Veteran.  Notably, neither the Veteran nor his representative have identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  

In this regard, as relevant to the claims being decided herein, the Board notes that the Veteran reported receiving treatment for his knees from various private physicians, including Drs. H.M.R., E.K.J., Dr. W.L., and from St. Vincent's Medical Center.  See VA 21-4142 Authorization for Release of Information dated August 2010 and March 2011.  While the evidentiary record contains private treatment records from Dr. E.K.G. and St. Vincent's Hospital, Dr. H.M.R.'s office informed VA that it does not have the Veteran's chart any longer.  See September 2010 response to records request.  VA also attempted to obtain records from Dr. W.L. on two occasions; however, no response was ever received from his office and, to date, the Veteran has not provided any records from Dr. W.L. that he has in his possession.  See May 2011 records request; August 2011 Report of Contact.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Additionally, the Veteran has been provided with VA examinations in conjunction with his left knee claim, including in September 2010 and January 2014.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Relevant to the Veteran's claim/petition to reopen his claim of entitlement to service connection for a right knee disability, the Board notes that the Veteran has not been provided with a VA examination or opinion.  However, because the Veteran's right knee disability claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with this issue. 

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Petition to Reopen - Right Knee

By way of background, the RO initially denied service connection for a right knee anterior cruciate ligament tear (hereinafter referred to as "right knee disability") in a November 2010 rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs), which do not contain any complaints, treatment, or findings related to a right knee disability, and post-service treatment records, which reflect that the Veteran underwent reconstruction of his right ACL in March 1990.  The RO also considered the Veteran's statements that he experienced pain in both knees during active duty as a result of the constant stress on his knees from running on streets and highways.  After considering the foregoing, the RO denied service connection for a right knee anterior cruciate ligament tear nervous condition on the basis that the evidence did not show a current chronic right knee condition related to an injury, illness, disease or disability that was incurred in or aggravated by military service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

The record reflects that the November 2010 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  

The Veteran did not subsequently submit any further communication, including a notice of disagreement, as to the November 2010 rating decision.  Instead, in March 2011, he submitted authorization forms in order for VA to obtain treatment records from various private providers who treated his right knee from 2008 to 2010.  In May 2011, additional private treatment records were associated with the record which show the Veteran received treatment for right knee and ankle pain that began after he slipped on an icy sidewalk in December 2009 and was diagnosed with traumatic chondromalacia patella, rule out medial meniscus tear.  

Given the submission of this additional evidence, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, the Board finds this regulation is inapplicable because this evidence does not by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Indeed, as will be discussed in detail below, the evidence does not contain any evidence, opinion, or other indication of a connection to a service-related event or condition - or any other unproven element of the previously denied claim - and, thus, is not considered new and material evidence.  38 C.F.R. § 3.156(a).  

The Board also finds that no other exception to finality is applicable, as it appears that all relevant service treatment and personnel records were associated with the record in April 1986 and August 2010, respectively.  See April 1986 VA Form 00-3101-3 and August 2010 VA Form 21-3101.  See 38 C.F.R. § 3.156 (c).  

Therefore, the private treatment records submitted in May 2011 are not considered new and material evidence relevant to the previously denied claim.  See 38 C.F.R. § 3.156(b).  As a result, the November 2010 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012) [(2015)].  

While the private treatment records submitted in May 2011 were not considered as having been filed in connection with the claim from which the November 2010 rating decision stemmed, the records were accepted as a claim/petition to reopen the previously denied claim of service connection for a right knee disability, which is the basis of the current appeal.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted, at the time of the last final rating decision issued in November 2010, while there was medical evidence showing the Veteran had reconstruction of a torn right knee ACL in October 1980, there was no evidence of a current, chronic right knee condition related to an injury, illness, disease or disability that was incurred in or aggravated by military service.  

Since the last final decision, the new evidence received into the record consists of private treatment records which show the Veteran received treatment for right knee and ankle pain that began after he slipped on an icy sidewalk in December 2009 and was diagnosed as traumatic chondromalacia patella and VA treatment records dated from September 2010 to December 2014 which note the Veteran had his right knee ACL repaired in 1988.  See also September 2010 VA Joints examination.  The Veteran has also submitted additional statements alleging that he believes his current right knee disability is related to the right (and left) knee problems he developed while on active duty from 1983 to 1986.  See May 2012 notice of disagreement; October 2014 Veteran statement.  

While this evidence is "new," in that it was not associated with the record at the time of the last final decision, the Board concludes that this evidence is not "material" because it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this context, the Board finds that the new private treatment records attribute the Veteran's right knee problems to a post-service injury that occurred in December 2009 and do not include any medical evidence or opinion establishing, or even suggesting, an etiologic relationship between the Veteran's current right knee disability and his military service.  Additionally, the Board finds that the new VA treatment records and statements submitted by the Veteran in support of his claim are merely cumulative and duplicative of the evidence already associated with the record, as the treatment records continue to document the right knee ACL construction that occurred in the 1990s and his statements are similar to the previously advanced contention that his right knee problems began while he was on active duty.  

As a result, the newly received evidence is not considered new and material evidence sufficient to reopen the previously denied claim of service connection for a right knee disability and does not trigger the Secretary's duty to assist in providing a VA examination with an opinion addressing the etiology of his current right knee disability.  See Shade, supra. 

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has not been received and, accordingly, the claim of entitlement to service connection for residuals of a right knee anterior cruciate ligament tear is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Increased Rating Claim - Left Knee 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.
 § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
 § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where service connection already has been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms warranting different evaluations, a "staged" rating is to be assigned to compensate him for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 400(o)(2).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.

Service connection for chronic tendinitis of the left knee was established in April  1986, at which time the AOJ assigned a noncompensable rating pursuant to 38 C.F.R. § 4.71a, DC 5024, effective January 5, 1986.  The AOJ granted the initial, noncompensable rating based upon a March 1986 VA examination which revealed that, because of an in-service twisting injury, the Veteran had chronic tendonitis of the left knee which was manifested by pain over the patellar tendon with normal range of motion, normal ligamentous stability, and no effusion in the joint.  

In September 2010, the Veteran filed a claim seeking an increased rating for his service-connected left knee disability.  In the November 2010 rating decision on appeal, the AOJ continued his noncompensable rating pursuant to 38 C.F.R. § 4.71a, DC 5099-5024.  After the Veteran disagreed with the November 2010 rating decision, the AOJ increased his disability rating to 10 percent pursuant to 38 C.F.R. § 4.71a, DC 5024-5260, effective January 24, 2014.  Inasmuch as higher ratings are potentially available before and after January 2014, and as the propriety of the left knee rating was already in appellate status, the Board will consider entitlement to increased ratings for the service-connected left knee disability for the entire appeal period, as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.  

In this case, the Veteran's left knee disability has been variously evaluated under the criteria of Diagnostic Codes 5024 and 5260.  Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Turning to the merits of the Veteran's increased rating claim, the Board initially notes that the evidentiary record contains VA and private treatment records dated from 1989 to 2014.  While some of the records contain information regarding the Veteran's employment history, the records dated from 2009 to 2014, do not contain any pertinent information or evidence otherwise relevant to the appropriate rating assignable to the Veteran's left knee disability, including lay or medical evidence regarding range of motion, ligamentous stability, or other functional impairment caused by the left knee disability.  Therefore, with the exception of the information provided regarding the Veteran's employment, which will be discussed herein, the VA and private records are not considered probative or relevant to the increased rating claim decided herein.  

As a result, for the period dated prior to January 24, 2014, the pertinent evidence of record consists of a September 2010 VA examination report.  

At the September 2010 VA examination, the Veteran reported that, while he continued to experience left knee pain after service, his condition gradually improved.  In fact, he denied any problems with his left knee at the examination.  Indeed, the Veteran denied having any pain, swelling, redness, weakness, catching, locking or giving way, and he also denied that his left knee caused any limited sitting, standing, walking, or any impact on his ability to perform activities of daily living or maintain employment.  Objective examination did not reveal any deformity or tenderness in the left knee.  The Veteran's strength was normal (5/5) and his gait was normal.  The Veteran was able to demonstrate extension to zero degrees and flexion to 125 degrees, without any evidence of pain.  The Veteran's stability tests were also normal, with no evidence of laxity.  The final diagnosis was chronic tendinitis and the examiner noted there was no active impairment.  

Based on the foregoing, the Board concludes that a compensable rating is not warranted prior to January 24, 2014.  In evaluating the Veteran's left knee under the criteria of DCs 5260 and 5261, the Board notes that, during the time period in question, the Veteran manifested flexion limited to no less than 125 degrees, with normal extension.  As a result, a compensable rating is not warranted based upon limitation of motion under DCs 5260 or 5261.  

While the Veteran did not demonstrate limitation of motion that warrants a compensable rating under DCs 5260 and 5261, his left knee flexion was limited to 125 degrees, which raises the application of 38 C.F.R. § 4.59 and Burton, supra.  However, despite the Veteran's limited flexion, there is no lay or medical evidence of painful left knee motion to warrant the assignment of a minimum 10 percent rating.  See 38 C.F.R. § 4.59; Burton, supra.  In fact, during the time period in question, the Veteran did not report, and is not otherwise shown to experience, flare-ups of pain or any other functional impairment, limitation, or loss as a result of pain, weakness, fatigue, or incoordination to warrant a compensable rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board has considered the Veteran's left knee disability under all other potentially applicable diagnostic codes.  There is no allegation or indication that the Veteran's disability was manifested by ankylosis, subluxation or instability, meniscus or other semilunar cartilage that is symptomatic or has been removed, impairment of the tibia or fibula, or genu recurvatum.  Therefore, the Veteran is not entitled to a higher or separate ratings under DCs 5256, 5257, 5258, 5259, 5262, or 5263 for the period prior to January 24, 2014.

Turning to the merits of whether a rating in excess of 10 percent is warranted from January 24, 2014, the Board notes that the pertinent evidence of record includes the January 2014 VA examination during which the Veteran reported and manifested increased left knee symptoms.  The Veteran reported having pain and swelling in his left knee with walking, standing, and going up stairs, and he also reported the need to hold onto the railing while going up stairs due to his poor balance and leg weakness.  The Veteran reported having flare-ups for the past few years during which he was unable to walk or stand for more than several minutes or use stairs due to pain and swelling.  He stated that his last flare-up was the earlier that month and manifested by pain and swelling.  He also reported that, while working in 2010, he fell and injured his left knee and ankle.  The examiner stated there was insufficient evidence or objective examination findings to provide a reliable prediction of decreased functional ability during flare-ups or with repeated use and, thus, stated, it was not possible without resort to mere speculation to predict with a reasonable degree of medical certainty the potential loss of range of motion during flare-ups.  

Objective examination revealed the Veteran was able to demonstrate normal extension to zero degrees without any evidence of painful motion.  However, his flexion was limited to 90 degrees with pain, although repetitive motion did not result in any additional limitation of motion.  There was no evidence of tenderness to palpation, recurrent patellar subluxation or dislocation, shin splints, or meniscal condition or surgery.  However, the Veteran's bilateral leg strength was slightly limited to 4/5 in flexion and extension.  Nevertheless, the Veteran demonstrated normal stability in all ligaments tested, including Lachman's, posterior drawer, and varus/valgus stress.  The VA stated that the Veteran's functional loss and impairment included less movement than normal, weakened movement, incoordination and impaired ability to execute skilled movements, painful movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner also noted the Veteran had a left knee scar but he stated the scar was not painful, unstable, and did not exceed a total area of more than 39 square centimeters.  Finally, the examiner also stated the Veteran's knee impacts and limits his ability to work but does not preclude gainful employment as he is able to perform sedentary work in a seated position.  

Based on the foregoing, the Board finds the Veteran's left knee disability does not warrant a rating in excess of 10 percent at any point after January 24, 2014.  Indeed, in evaluating the Veteran's disability under DC 5260 and 5261, the Board notes that, during the pertinent time period, the Veteran demonstrated flexion limited to no less than 90 degrees, including as a result of pain, and his extension remained normal to zero degrees, neither of which warrants a compensable rating under DCs 5260 or 5261.  

Nevertheless, the Board notes that the Veteran demonstrated painful motion in his left knee while demonstrating flexion at the January 2014 VA examination and also reported having flare-ups of pain for the past few years that were manifested by pain and swelling.  However, even considering additional functional loss due to pain and other factors, including during flare-ups, there is no evidence showing that, at any time during the pertinent time period, the Veteran's left knee flexion has been limited to 30 degrees or extension limited to 15 degrees, so as to warrant assignment of a higher rating under DCs 5260 or 5261.  While the Veteran's reports of painful right knee motion and flare-ups of pain raises the application of 38 C.F.R. §§ 4.40 and 4.45, the Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but does not, in and of itself, constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 11; see 38 C.F.R. § 4.40.

In this case, the AOJ awarded the current 10 percent rating based upon the evidence of painful motion in the left knee.  See March 2014 rating decision.  The evidence does not show that the Veteran's pain has resulted in any additional functional limitation or loss, including after repetitive motion or additional limitation of motion or functional loss due to pain or other factors, including weakness, lack of endurance, or incoordination.  Therefore, the Board finds that any functional impairment shown during flare-ups or due to painful motion is contemplated by the 10 percent rating currently assigned and do not warrant a higher rating.  

The Board has considered the Veteran's left knee disability under all other potentially applicable diagnostic codes.  There is no allegation or indication that the Veteran's disability was manifested by ankylosis, subluxation or instability, meniscus or other semilunar cartilage that is symptomatic or has been removed, impairment of the tibia or fibula, or genu recurvatum since January 2014.  Therefore, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5257, 5258, 5259, 5262, or 5263 at any point since January 24, 2014.

The Board has also considered whether the Veteran may be assigned a separate compensable rating for the scar on his left knee, which was noted on the January 2014 VA examination.  While the Veteran is noted to have a scar on his left knee, the evidence shows that the scar is not painful or unstable and does not cover an area greater than 39 square centimeters.  As such, and because there is no evidence or allegation of any symptomatology associated with the scar, or indication that the scar results in any disabling effects, assignment of a separate, compensable rating for the left knee scar is not warranted.  See 38 C.F.R. § 4.118, DCs 7804, 7805 (2015).

In evaluating the propriety of the rating assignable to the Veteran's left knee disability both prior to and since January 24, 2014, the Board acknowledges that the Veteran believes that his left knee disability has been more severe than the assigned disability ratings reflect.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the medical evidence offering detailed, specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Accordingly, the lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether further staged ratings are appropriate for the service-connected left knee disability; however, the most probative evidence of record reflects that his symptomatology is adequately contemplated by and reflected by the staged ratings currently assigned.  Therefore, assigning additional staged ratings for the left knee disability is not warranted.  See Hart, supra. 

In conclusion, the preponderance of the evidence is against the award of a compensable disability rating prior to January 24, 2014, or a rating in excess of 10 percent at any point since January 24, 2014, for service-connected left knee chronic tendinitis under any applicable DC, including DC 5024-5260.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule and finds that the symptoms associated with the left knee disability are fully addressed by the rating criteria under which the disability is rated.  Indeed, the ratings currently assigned for the left knee disability contemplates the overall functional loss from the symptomatology attributable to the Veteran's left knee disability, to include limitation of motion and pain, and higher ratings are available for instability, ankylosis, and other knee impairments, as detailed above.  There are no additional symptoms attributable to the left knee disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected left knee disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional musculoskeletal disability or impairment that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In this case, while the Veteran has not specifically alleged that his left knee disability prevents him from working, the evidence shows his left knee disability impacts his ability to work.  However, the most probative evidence does not show that he is unemployable due to his service-connected left knee disability.  The evidence reflects that the Veteran resigned from his job as a Substance Abuse Counselor at the Southwest Community Health Center in October 2012, but there is no indication that he stopped working due to his service-connected left knee disability or that, while he was employed, concessions were made because of his disability.  See VA Forms 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, dated November 2013, April 2014, and June 2015.  In this regard, the January 2014 VA examiner stated that, while the Veteran's knee impacts and limits his ability to work, his disability does not preclude gainful employment as he is able to perform sedentary work in a seated position.   The Board also notes that, prior to January 2014, there is no lay or medical evidence showing the Veteran's left knee disability resulted in any active impairment.  See September 2010 VA examination.  

Given the Veteran's painful, limited left knee motion and flare-ups of pain and swelling, the Board notes that it is likely that his disability would have some effect on his employability; however, the occupational impairment caused by the Veteran's left knee disability is contemplated by the 10 percent rating currently assigned to such disability.  As such, the preponderance of the evidence does not show that the Veteran is unemployable solely due to his service-connected left knee chronic tendinitis, and further discussion of a TDIU is not necessary.


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for residuals of right knee anterior cruciate ligament tear is denied.

Entitlement to a compensable rating, prior to April 24, 2014, and a rating greater than 10 percent, from April 24, 2014, for chronic left knee tendinitis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In evaluating the Veteran's claim of service connection for sleep apnea, the Board finds that there is outstanding evidence that must be obtained before a fully informed decision may be rendered.

In February 2014, the Veteran submitted a completed, signed VA Form 21-4142 authorizing VA to obtain records from the Fairfield County Sleep Center in conjunction with his sleep apnea claim.  In April and September 2014, the AOJ sent a letter to the Fairfield County Sleep Center requesting all treatment records for the Veteran from January 1995 to September 2014.  No response was ever received from that facility; however, on his February 2015 VA Form 9, the Veteran indicated that he received a call from Fairfield and was told they did not have any records, but they suggested he contact their headquarters, Associates in Pulmonary Sleep Center, located in the same building on another floor.  The Veteran stated that he filed a written request for the records in February 2015 but had not heard anything in response.  

Despite the Veteran's statement regarding these outstanding records, it does not appear that VA has requested the Veteran complete a VA Form 21-4142 in order for VA to attempt to obtain records from Associates in Pulmonary Sleep Center.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  As treatment records from Associates in Pulmonary Sleep Center likely contain information and evidence regarding the Veteran's sleep apnea claim, and the Board is unable to determine that no reasonable possibility exists that obtaining such evidence would assist the Veteran in substantiating his claim, the Board finds a remand is needed to obtain this evidence.

While on remand, the Veteran should also be given an additional opportunity to identify any non-VA healthcare provider who has treated him for sleep apnea since service and submit any records submit any additional evidence in support of his sleep apnea claim, including any records from the United States Postal Service or Connecticut Department of Corrections where the Veteran reported falling sleep on the job in 1987 and 1988, respectively.  See April 2014 Veteran statement.  

In addition to the foregoing, review of the record reveals that, during the pendency of the appeal mentioned above, the AOJ issued a March 2015 rating decision wherein his disability rating for service-connected PTSD was reduced from 70 percent to 50 percent, effective June 1, 2015.  In April 2015, the Veteran submitted a timely notice of disagreement as to the propriety of the reduction of his disability rating for service-connected PTSD. 

Because of the other issues currently on appeal before the Board, the AOJ has not yet had an opportunity to issue a statement of the case addressing the reduction of the Veteran's disability rating for PTSD in the March 2015 rating decision.  As such, the Board has no jurisdiction over that claim and the claim must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, that issue will be returned to the Board after issuance of the statement of the case only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a statement of the case regarding the issue of whether the reduction of the disability rating for service-connected PTSD from 70 percent to 50 percent, effective June 1, 2015, was proper.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2. After obtaining any necessary authorization from the Veteran, obtain all private treatment records from Associates in Pulmonary Sleep Center.  Make at least two (2) attempts to obtain records and, if any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3. The Veteran should be given an opportunity to identify any non-VA healthcare provider who has treated him for sleep apnea since service.  He should also be requested to submit any records from the United States Postal Service or Connecticut Department of Corrections where he reportedly fell asleep on the job in 1987 and 1988, respectively.  After securing any necessary authorization from him, obtain all identified treatment records.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


